Citation Nr: 1544470	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-32 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.
 
 2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Robert J. Levine, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issues on appeal.  In September 2014, the Veteran testified before the Board at a hearing held via videoconference.  In December 2014, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On July 2015 VA psychiatric examination, the Veteran reported that he had been receiving Social Security Administration Disability benefits since 1990.  An attempt must be made to obtain those records.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The claims, therefore, must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2015).

The Board previously remanded the Veteran's claim for service connection for schizophrenia in order to obtain a VA examination on the matter.   In July 2015, such examination was obtained, and the examiner concluded that it would be mere speculation to relate the Veteran's schizophrenia to his service.  The examiner based that opinion on the Veteran's separation examination wherein he denied experiencing depression, excessive worry, sleep trouble, or nervousness, as well as a rating decision in 2011 that showed no psychotic condition in service.  The examiner also based the opinion on a finding that the Veteran's initial treatment onset was in 1990.  However, the examiner did not discuss the October 1975 service treatment record showing a diagnosis of "stress reaction" or the Veteran's statements and documentation in the private medical records that he first received psychiatric treatment in the early 1980s.  Moreover, the examiner appeared to base part of the conclusion reached on a rating decision, rather than on the medical evidence of record.  Accordingly, the VA opinion is not adequate and a new opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request all medical and legal documents pertaining to the Veteran's application for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

2.  Schedule the Veteran for a VA examination to determine the etiology of his schizophrenia.  The claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

Based on the examination and review of the record, the examiner should provide an opinion as to the following:

Is it at least as likely as not (within the realm of a 50 percent probability or greater) that the Veteran's schizophrenia was caused or aggravated by his service, taking into account the 1975 service record showing the assessment of stress reaction and that the Veteran was a nervous individual, as well as the Veteran's report and documentation in the Providence Center treatment records that he first sought psychiatric treatment in the late 1970s or early 1980s?

3.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued, and the Veteran and his representative afforded an opportunity to respond. Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




